Name: Commission Regulation (EEC) No 3206/89 of 26 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 89 Official Journal of the European Communities No L 316/ 1 I 1 (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3206/89 of 26 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 3152/85 (7)&gt; as last amended by Regulation (EEC) No 2300/89 ('), are to be used from 31 October 1989 for converting levies and refunds for rice and for converting import offer prices for pigmeat and poultry ; Having regard to the Treaty establishing the European Economic Community, Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 18 to 24 October 1989 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece and to an adjustment of the agri ­ cultural conversion rates for Greece for the pigmeat sector, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (z), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 (3) thereof, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 3, 4, 5, 6, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 ('), as last amended by Regulation (EEC) No 3179/89 "(*); 2 . Annexes II and III are replaced by Annexes II and III hereto. Whereas the rates used to fix the monetary compensatory amounts and referred to in Article 3a of Article 2 This Regulation shall enter into force on 30 October 1989.( ») OJ No L 164, 24 . 6 . 1985, p. 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . (4) OJ No L 220, 29. 7 . 1989, p . 9 . O OJ No L 188 , 1 . 7 . 1989, p. 1 . ( ¢) OJ No L 308 , 25 . 10 . 1989, p. 7 . O OJ No L 310, 21 . 11 . 1985, p. 1 . ( ¢) OJ No L 220, 29. 7 . 1989, p. 8 . No L 316/2 Official Journal of the European Communities 30 . 10 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 30 . 10 . 89 Official Journal of the European Communities No L 316/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  1 000 kg  0709 90 60 lili 2 152,7 0712 90 19 li 2 152,7 1001 10 10 Il 3 132,2 1001 10 90 I Il 3 132,2 1001 90 91 || 2 152,7 1001 90 99 \ \ 2 152,7 1002 00 00 \ 2 045,1 1003 00 10 \ I \ 2 045,1 1003 00 90 \ 2 045,1 1004 00 10 l l l \ 1 963,3 1004 00 90 l l \ 1 963,3 1005 10 90 \ l 2 152,7 1005 90 00 l \ 2 152,7 1007 00 90 \ I 2 045,1 1008 20 00 l 2 045,1 1101 00 00 \ \ 2 609,9 1102 10 00 \ l I 2 459,2 1102 20 10 \ I 3 013,8 1102 20 90 I 968,7 1102 9010 2 086,0 1102 90 30 l 2 002,5 1102 90 90 11 -1 7285 \ 2 086,0 11 -1 7286 1 2 086,0 1103 11 10 \ \ I 4 056,7 1103 11 90 \ 2 818,7 1103 12 00 \ l I 2 748,6 1103 13 11 11-2 7287 3 121,4 1103 13 19 11-3 7288 I 3 121,4 11-3 7289 3 121,4 1103 13 90 l l 2 195,7 1103 19 10 \ \ I 2 086,0 1103 19 30 \ l \ 2 863,1 1103 19 90 11-1 7285 I 2 086,0 11-1 7286 l \ 2 086,0 1103 21 00 I 2 195,7 1103 29 10 \ \ 2 086,0 1103 29 20 \ \ l 2 086,0 No L 316/4 Official Journal of the European Communities 30 . 10 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc l \  1 000 kg  1103 29 30 \ I I 2 002,5 1103 29 40 \ \ I 2 195,7 1103 29 90 11-1 7285 2 086,0 11-1 7286 I 2 086,0 1104 11 10 \ 2 086,0 110411 90 \ I 2 863,1 1104 12 10 L 2 002,5 1104 12 90 \ I 3 533,9 1104 19 10 I I 2 195,7 1104 19 30 I 2 086,0 1104 19 50 \ l. 2 367,9 1104 19 99 11-1 7285 I 2 086,0 11-1 7286 2 086,0 1104 21 10 \ 2 086,0 1104 21 30 \ I 2 863,1 1104 21 50 \ 3 272,1 1104 21 90 \ \ 2 086,0 1104 22 10 11-7 7158 \ 2 002,5 11-7 7159 I 3 533,9 1104 22 30 \ \ 2 748,6 1104 22 50 \ I 2 002,5 1104 22 90 \ I 2 002,5 1104 23 10 I 2 195,7 1104 23 30 \ \ I 2 195,7 1104 23 90 \ l I 2 195,7 1104 29 10 11-4 7290 l 2 086,0 11-4 7291 l 2 086,0 11-4 7292 \ 2 195,7 11-4 7293 I 2 086,0 1104 29 30 11-4 7290 I 2 086,0 11-4 7291 I 2 086,0 I 11-4 7292 2 195,7 11-4 7293 2 086,0 1104 29 91 \ \ 2 195,7 1104 29 95 \ 2 086,0 1104 29 99 11-1 7285 2 086,0 11-1 7286 2 086,0 1104 30 10 \\\\ 1 614,5 1104 30 90 \\ II 645,8 1107 10 11 3 831,8 1107 10 19 li \\\ 2 863,1 1107 10 91 l 3 640,2 1107 10 99 li LI 2 719,9 1107 20 00 || 3 169,8 1108 11 00 11-5 7294 li 3 638,0 30 . 10 . 89 Official Journal of the European Communities No L 316/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li  1 000 kg  1108 1100 11-5 7295 \ 3 638,0 1108 12 00 11-5 7294 Il 3 250,5 \ 11-5 7295 3 250,5 1108 13 00 11-6 7296 Il 3 250,5 11-6 7297 3 250,5 1108 14 00 , 11-5 7294 Il 3 250,5 11-5 7295 o 3 250,5 1108 19 90 11-5 7294 3 250,5 I 11-5 7295 3 250,5 1109 00 00 \ \\II 4 951,2 1702 30 91 17-9 7318 4 240,8 1702 30 99 17-9 7318 l 3 250,5 1702 40 90 \ 3 250,5 1702 90 50 l \ 3 250,5 1702 90 75 Ill \ 4 434,5 1702 90 79 \ I 3 099,9 2106 90 55 \ \ \ 3 250,5 2302 10 10 23-1 7622 I   l 23-1 7623 \ 889,1 2302 10 90 \ I 1 841,6 2302 20 10 \ I l 889,1 2302 20 90 \ 1 \ 1 841,6 2302 30 10 l \ l 889,1 2302 30 90 \ 1 905,1 2302 40 10 l I I 889,1 2302 40 90 \ \ 1 905,1 2303 10 11 l l 4 305,4 2309 10 11 23-2 7624 o 23-2 7625 258,3 2309 10 13 23-8 7541 OC)   l 23-8 7542 oo 8 377,5 23-8 7543 oo 16 755,0 23-8 7547 oo  . 23-8 7548 oo 13 149,2 23-8 7549 oo 26298,3 23-8 7550 oo 258,3 23-8 7551 oo 8 635,8 23-8 7552 oo 17 013,3 23-8 7629 oo 258,3 23-8 7630 T)() 13 407,5 23-8 7631 ('XS) 26 556,6 2309 10 31 23-3 7624 - 23-3 7691 o 818,0 2309 10 33 23-9 7541  23-9 7542 oo 8 377,5 No L 316/6 Official Journal of the European Communities 30. 10 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg  2309 10 33 23-9 7543 oo 16 755,0 1 23-9 7547 ex3) 1  23-9 7548 oo 13 149,2 23-9 7549 oo 26 298,3 l 23-9 7645 oo 818,0 \ 23-9 7646 oo 9 195,5 23-9 7647 oo l 17 573,0 l 23-9 7651 oo l 818,0 23-9 7652 oo 13 967,2 l 23-9 7653 oo 27 116,3 \ 2309 10 51 23-4 7624 o  23-4 7692 o l 1 614,5 2309 10 53 23-10 7541 oo 1  23-10 7542 oo 8 377,5 23-10 7543 oo 16 755,0 23-10 7547 oo  23-10 7548 oo 13 149,2 23-10 7549 oo l 26 '298,3 23-10 7654 oo 1 614,5 l 23-10 7655 oo 9 992,0 23-10 7656 oo . 18 369,5 23-10 7660 oo 1 614,5 23-10 7661 oo 14 763,7 23-10 7662 oo 27 912,8 2309 90 31 23-5 7624 o  23-5 7693 o 258,3 2309 90 33 23-11 7541 (2)&gt; I l  23-11 7542 oo 8 377,5 23-11 7543 oo 16 755,0 23-11 7547 oo  23-11 7548 oo 13 149,2 23-11 7549 oo \ 26 298,3 23-11 7663 (2) (') ] 258,3 23-11 7664 oo \ 8 635,8 23-11 7665 oo 17 013,3 s 23-11 7669 oo 258,3 23-11 7670 oo 13 407,5 l 23-11 7671 oo L \ 26 556,6 2309 90 41 23-6 7624 o  23-6 7694 0 818,0 2309 90 43 23-12 7541 oo  23-12 7542 8 377,5 23-12 7543 oo \ 16 755,0 23-12 7547 00 \  23-12 7548 oo 13 149,2 30. 10 . 89 Official Journal of the European Communities No L 316/7 Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit - FF Dr £ Irl Esc 2309 90 43 230990 51 2309 90 53  1 000 kg  26 298,3 818,0 9 195,5 17 573,0 818,0 13 967,2 27116,3 1 614,5 8 377,5 16 755,0 13 149,2 26 298,3 1 614,5 9 992,0 18 369,5 1 614,5 14 763,7 27 912,8 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey), whey powder or granules,  added casein and/or caseinate . (}) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 316/8 Official Journal of the European Communities 30 . 10 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs  Denmark ' Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  1 00 kg Jive weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 t (') C) o (') 5 759,5 5 759,5 5 759,5 5 759,5 5 759,5 \ I  100 kg net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 o (') o o o (')(') (') ' 10 943,1 10943,1 10 943,1 10943,1 8 754,5 8 754,5 13 131,7 13 131,7 8 754,5 14 974,7 9 733,6 9 733,6 1 557,4 1 557,4 7 786,8 2 433,4 2 433,4 12 166,9 7 786,8 12 166,9 12 166,9 2 433,4 12 166,9 14 974,7 12 166,9 8 754,5 12 498,1 12 498,1 12 498,1 12 498,1 7 487,4 5 010,8 5 010,8 30. 10 . 89 Official Journal of the European Communities No L 316/9 (1) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 316/ 10 Official Journal of the European Communities 30.-10. 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France. Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \ I  100 pieces  0105 11 00 0105 19 10 0105 19 90 36,0 105,2 36,0 \ l I l  100 kg  0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 l 156,6 254,8 241,5 172.2 251,8 196,8 223,8 243,8 246,0 269.6 299,8 364.0 404,4 345.1 377,3 359.7 223.8 243,8 246,0 269.6 364.0 404.4 345.1 377.3 359,7 663.2 268,2 204,2 141.4 369.2 346.8 628,3 141.4 516.5 296.6 ' 30 . 10 . 89 Official Journal of the European Communities No L 316/ 11 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 204.2 141.4 393,6 184.5 332.1 628.3 141.4 792,4 663.2 444,9 415,0 395,6 204,2 141,4 566,0 369,2 547.1 346.8 518.9 628.3 141.4 663.2 268,2 204,2 141,4 369.2 346.8 628.3 141.4 516,5 296.6 204.2 141.4 393,6 184.5 332.1 628.3 141.4 792,4 663.2 444.9 415,0 395.6 204,2 141,4 No L 316/ 12 Official Journal of the European Communities 30. 10. 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Ir! Portugal Esc l I I  100 kg  0207 43 51 I 566,0 0207 43 53 \ \ \ 369,2 0207 43 61 \ I 547,1 0207 43 63 l i .! \ l l 346,8 0207 43 71 l I 518,9 0207 43 81 \ \ \ 628,3 0207 43 90 l \ I 141,4 0209 00 90 l l l 314,1 \ l l  100 pieces 0407 0011 \ l I II I 75,1 0407 00 19 \ l I \ 25,7 I l  100 kg  0407 00 30 I Il 227,0 0408 11 10 I 1 062,2 0408 19 11 \ \ \ 463,0 0408 19 19 l \ 494,8 0408 91 10 \ 1 025,8 0408 99 10 \\ II 263,3 1602 31 11 16-2 7323 II l 491,9 \ 16-2 7324 IIIl  1602 31 19 16-2 7323 l 691,1 ! 16-2 7324  1602 39 11 Ill 662,4 1602 39 19 16-2 7323 691,1 16-2 7324 Il _ 3502 10 91 II \ 921,4 3502 10 99 Il 124,8 l 3502 90 51 Il 921,4 l 3502 90 59 ||II l l 124,8 l 30 . 10 . 89 Official Journal of the European Communities No L 316/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Id Portugal Esc I \  100 kg  \ 0401 04-1 7058 \ l a + e 0402 10 11 IlII \ 6 574,6 0402 10 19 04-3 7059 4 306,4 04-3 7074  04-3 7079 I 6 574,6 0402 10 91 04-4 7089 I d + f 0402 10 99 04-4 7089 I d+f 0402 21 11 04-2 7744 a+c 0402 21 17 04-6 7098 4 306,4 I 04-6 7099  04-6 7114 a + c 0402 21 19 04-2 7744 a + c 0402 21 91 04-2 7744 I a + c \ 0402 21 99 04-2 7744 \ l a+c 0402 29 04-2 7744 a+c+f 0402 91 04-2 7744 L a + c 0402 99 04-2 7744 \ a+c+f l 0403 10 11 04-2 7744 \ a+c 0403 10 13 04-2 7744 l a+c 0403 10 19 04-2 7744 l l a+c 0403 10 31 04-2 7744 I a+c+f 0403 10 ^3 04-2 7744 l a+c+f \ 0403 10 39 04-2 7744 i a+c+f 0403 90 11 04-5 7093 I 4 306,4 04-5 7094 \  04-5 7097 I 6 574,6 0403 90 13 04-6 7098 \ 4 306,4 04-6 7099 I  l 04-6 7114 l a+c 0403 90 19 04-2 7744 \ l a+c l 0403 90 31 04-4 7089 I d+f l 0403 90 33 04-2 7744 \ l a+c+f 0403 90 39 04-2 7744 l a+c+f 0403 90 51 04-2 7744 l a+c 0403 90 53 04-2 7744 I a+c 0403 90 59 04-2 7744 I a+c 0403 90 61 04-2 7744 \ a+c+f 0403 90 63 04-2 7744 I a+c+f 0403 90 69 04-2 7744 \ a+c+f No L 316/ 14 Official Journal of the European Communities 30. 10. 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr July Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg  0404 9011 04-2 7744 I I a + c 0404 90 13 04-2 7744 I a+c 0404 90 19 04-2 7744 I l l a + c 0404 90 31 04-2 7744 I l a+c 0404 90 33 04-2 7744 I \ a + c 0404 90 39 04-2 7744 I l a + c 0404 90 51 04-2 7744 I l a+ c+f 0404 90 53 04-2 7744 I \ a + c + f 0404 90 59 04-2 7744 I \ \ a+c+f 0404 90 91 04-2 7744 I l a+c+f 0404 90 93 04-2 7744 I l a+c+f 0404 90 99 04-2 7744 I l l a + c + f 0405 04-7 7118 \ 5 531,8 04-7 7119 I l l 5 670,1 04-7 7134 I l 5 742,5 04-7 7138 l 5 886,0 04-7 7139 I l l 7 216,9 04-7 7154 I l l 7 397,3 04-7 7189 I l 11 085,8 04-7 7193 I \ 11 363,0 04-7 7194 I l  04-7 7197 I l b x coef I 04-7 7198 I l l  I 04-7 7199 I l b x coef 04-7 7214 I l  \ 04-7 7218 I l l b x coef I 04-7 7225 I l b 0406 10 10 04-8 7226 I l  04-8 7227 I 8 174,9 04-8 7228 I l 9 403,4 04-8 7229 l l l 5 620,2 04-8 7230 l 7 366,2 04-8 7231 II 2554,7 04-8 7232 Il l 3 741,4 0406 10 90 04-8 7226 Ill  04-8 7228 Il 9 403,4 04-8 7230 Il I l 7 366,2 04-8 7232 Il \ 3 741,4 0406 20 10 Il Il  0406 20 90 04-9 7233 Il 9 403,4 04-9 7234 12 735,4 0406 30 10 04-10 7235 l  04-10 7236 Il 3 382,5 04-10 7237 l I 4 962,6 04-10 7238 \ 7222,9 30. 10. 89 Official Journal of the European Communities No L 316/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France  FF Greece Dr Ireland £ Irl Portugal Esc l \ \ \ \  100 kg  0406 30 10 04-10 7239 l 8 565,6 0406 30 31 04-10 7235  04-10 7236 * 3 382,5 04-10 7237 l 4 962,6 I 04-10 7238 \ 7 222,9 0406 30 39 04-10 7235 \  04-10 7238 7 222,9 l 04-10 7239 \ 8 565,6 0406 30 90 \ 8 565,6 0406 40 00 04-11 7240 \  04-11 7241 \ 8 909,8 0406 90 1 1 04-12 7242 \ l 7 366,2 l 04-12 7243 I l  04-12 7244 \ 8 174,9 l 04-12 7245 9 403,4 04-12 7246 \ 5 620,2 04-12 7247 l 7 366,2 0406 90 13 04-13 7248 l  I 04-13 7250 \ 11 007,3 0406 90 15 04-13 7248 l  \ 04-13 7250 \ 11 007,3 0406 90 17 04-13 7248 I '  04-13 7249 \ 7 366,2 I 04-13 7250 \ 11 007,3 0406 90 19 \ I I L  0406 90 21 04-14 7251 \  l 04-14 7252 \ 10 093,5 0406 90 23 04-15 7254 \ l  l 04-15 7255 8 174,9 \ 04-15 7256 \ 9 403,4 l 04-15 7257 \ 5 620,2 l 04-15 7258 \ 7 366,2 0406 90 25 04-15 7254 II  04-15 7255 I l 8 174,9 04-15 7256 LI 9 403,4 04-15 7257 Il 5 620,2 I 04-15 7258 l \ 7 366,2 0406 90 27 04-15 7254 Il l  04-15 7255 Il\ 8 174,9 04-15 7256 9 403,4 04-15 7257 Ill . 5 620,2 \ 04-15 7258 II\ 7 366,2 0406 90 29 04-15 7253 Il l  04-15 7254 I-I  04-15 7255 II\ 8 174,9 No L 316/ 16 Official Journal of the European Communities 30. 10. 89 CN code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc ] \ I  100 kg  0406 90 29 04-15 7256 9 403,4 04-15 7257 I 5 620,2 \ 04-15 7258 7 366,2 0406 90 31 04-15 7253  04-15 7254  f 04-15 7255 l 8 174,9 04-15 7256 I 9 403,4 04-15 7257 I 5 620,2 04-15 7258 I 7 366,2 0406 90 33 04-15 7253 I  - 04-15 7254 I I  \ 04-15 7255 8 174,9 04-15 7256 l 9 403,4 04-15 7257 5 620,2 04-15 7258 I \ 7 366,2 0406 90 35 04-16 7259 l  04-16 7274 8 174,9 04-16 7277 9 403,4 04-16 7278 5 620,2 04-16 7279 I 7 366,2 0406 90 37 04-16 7259 I  04-16 7274 I l 8 174,9 04-16 7277 9 403,4 04-16 7278 I l l 5 620,2 04-16 7279 I 7 366,2 0406 90 39 04-15 7254  04-15 7255 I l 8 174,9 04-15 7256 II 9 403,4 04-15 7257 l 5 620,2 04-15 7258 \ 7 366,2 0406 90 50 04-15 7253  04-15 7254 \  04-15 7255 8174,9 04-15 7256 ' 9 403,4 04-15 7257 5 620,2 04-15 7258 7 366,2 0406 90 61 \ Il  0406 90 63 \  0406 90 69 l \ 12 735,4 0406 90 71 04-8 7226 I  04-8 7227 l 8 174,9 04-8 7228 \ 9 403,4 04-8 7229 l 5 620,2 04-8 7230 7 366,2 0406 90 73 04-16 : 7259 \ 30 . 10 . 89 Official Journal of the European Communities No L 316/ 17 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Ft Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0406 90 73 04-16 7274 I 8 174,9 04-16 7277 \ \ 9 403,4 04-16 7278 \ I 5 620,2 04-16 7279 7 366,2 0406 90 75 04-16 7259 I  04-16 7274 I 8 174,9 04-16 7277 l 9 403,4 04-16 7278 \ 5 620,2 04-16 7279 \ 7 366,2 0406 90 77 04-16 7259 \  04-16 7274 l I 8 174,9 04-16 7277 \ 9 403,4 04-16 7278 \ \ 5 620,2 04-16 7279 \ 7 366,2 0406 90 79 04-16 7259 \  04-16 7274 \ 8 174,9 04-16 7277 l 9 403,4 l 04-16 7278 \ 5 620,2 04-16 7279 \ 7 366,2 0406 90 81 04-16 7259 I  \ 04-16 7274 I I 8 174,9 \ 04-16 7277 \ 9 403,4 04-16 7278 5 620,2 04-16 7279 \ \ 7 366,2 0406 90 83 \ l l  0406 90 85 04-16 7259 I  04-16 7274 l \ 8 174,9 04-16 7277 \ 9 403,4 l 04-16 7278 \ 5 620,2 04-16 7279 7 366,2 0406 90 89 04-15 7253 \  04-15 7254 \  I 04-15 7255 II 8 174,9 \ 04-15 7256 9 403,4 \ 04-15 7257 \ 5 620,2 04-15 7258 I 7 366,2 0406 90 91 04-8 7226 Il\  04-8 7231 2 554,7 04-8 7232 3 741,4 0406 90 93 04-8 7226 l  04-8 7231 l 2 554,7 04-8 7232 Il l 3 741,4 0406 90 97 04-8 7226  04-8 7228 9 403,4 04-8 7230 I I 7 366,2 No L 316/ 18 Official Journal of the European Communities 30 . 10 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ I I I  100 kg  0406 90 97 04-8 7232 I I 3 741,4 0406 90 99 04-8 7226 I l l 04-8 7228 I l 9 403,4 04-8 7230 \ l 7 366,2 04-8 7232 \ \ 3 741,4 2309 10 15 23-14 7553 \ l 837,7 23-14 7554 l l 1675,5 23-14 7555 \ l 2 513,2 23-14 7556 \ l 3 141,6 23-14 7557 l l l 3 518,5 \ 23-14 7558 \ l 3 769,9 l 23-14 7579 l l I 1 314,9 I 23-14 7580 \ l 2 629,8 23-14 7581 \ l 3 944,8 \ 23-14 7582 \ l 4 930,9 \ 23-14 7583 l l 5 522,7 23-14 7584 \ l l 5 917,1 23-14 7885 \ l  2309 10 19 23-14 7553 \ l 837,7 l 23-14 7554 \ 1 675,5 23-14 7555 I 2 513,2 23-14 7556 I l 3 141,6 23-14 7557 I 3 518,5 23-14 7558 \ 3 769,9 23-14 7579 I l 1 314,9 23-14 7580 I l 2 629,8 \ 23-14 7581 I 3 944,8 \ 23-14 7582 l 4 930,9 23-14 7583 I 5 522,7 23-14 7584 Il 5 917,1 23-14 7885  2309 10 39 23-14 7553 l 837,7 23-14 7554 l 1 675,5 23-14 7555 IIIl 2 513,2 23-14 7556 Il 3 141,6 23-14 7557 Il 3 518,5 23-14 7558 3 769,9 23-14 7579 l 1 314,9 23-14 7580 2 629,8 23-14 7581 li 3 944,8 23-14 7582 l 4 930,9 23-14 7583 \ 5 522,7 23-14 7584 Il 5 917,1 23-14 7885 li  2309 10 59 23-14 7553 liIl 837,7 30 . 10 . 89 Official Journal of the European Communities No L 316/ 19 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II I  100 kg  2309 10 59 23-14 7554 Il 1 675,5 23-14 7555 l 2 513,2 23-14 7556 3 141,6 23-14 7557 \ 3 518,5 23-14 7558 3 769,9 l 23-14 7579 II 1 314,9 I 23-14 7580 2 629,8 23-14 7581 II 3 944,8 1 23-14 7582 4 930,9 23-14 7583 5 522,7 23-14 7584 5 917,1 23-14 7885  2309 10 70 23-14 7553 \ 837,7 23-14 7554 I 1 675,5 23-14 7555 I 2 513,2 \ 23-14 7556 \ 3 141,6 23-14 7557 \ 3 518,5 23-14 7558 l 3 769,9 23-14 7579 1 314,9 I 23-14 7580 \ 2 629,8 \ 23-14 7581 \ 3 944,8 23-14 7582 \ 4 930,9 23-14 7583 5 522,7 23-14 7584 \ 5 917,1 23-14 7885 l  2309 90 35 23-14 7553 837,7 23-14 7554 l 1 675,5 I 23-14 7555 \ 2 513,2 I 23-14 7556 \ 3 141,6 23-14 7557 I 3 518,5 23-14 7558 \ 3 769,9 23-14 7579 1 314,9 I 23-14 7580 \ 2 629,8 23-14 7581 I 3 944,8 23-14 7582 \ 4 930,9 l 23-14 7583 l 5 522,7 23-14 7584 I 5 917,1 \ 23-14 7885 \  2309 90 39 23-14 7553 I 837,7 \ 23-14 7554 l 1 675,5 \ 23-14 7555 I 2 513,2 23-14 7556 I 3 141,6 I 23-14 7557 \ 3 518,5 23-14 7558 3 769,9 23-14 7579 l 1 314,9 No L 316/20 Official Journal of the European Communities 30 . 10 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg  2309 90 39 2309 90 49 2309 90 59 2 629,8 3 944,8 4 930,9 5 522,7 5 917,1 837,7 1 675,5 2 513,2 3 141,6 3 518,5 3 769,9 1 314,9 2 629,8 3 944,8 4 930,9 5 522,7 5 917,1 837,7 1 675,5 2 513,2 3 141,6 3 518,5 3 769,9 1 314,9 2 629,8 3 944,8 4 930,9 5 522,7 5 917,1 8^7,7 1 675,5 2 513,2 3 141,6 3 518,5 3 769,9 1 314,9 2 629,8 3 944,8 4 930,9 5 522,7 5 917,1 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 2309 90 70 No L 316/2130 . 10 . 89 Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/100 kg product  123,7 135,7 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  56,2 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  65,7 e  % non-fatty lactic matter excluding added whey and/or lactose: and/or casein and/or caseinates/100 kg product  5,1 f  % sucrose/ 100 kg product -  7,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 316/22 Official Journal of the European Communities 30. 10 . 89 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 I \ I 408,6 I 22-5 7432 o l l 408,6 22-5 7434 o ' l 17,7 22-5 7587 l l 408,6 \ 22-5 7588 l 17,7 2204 21 29 22-6 7438 O 286,3 l 22-6 7439 &lt;2) 286,3 l 22-6 7441 (') l l 17,7 l 22-6 7589 l 286,3 22-6 7590 0 l l 17,7 2204 21 35 22-8 7449 O l l 408,6 22-8 7451 0 l 17,7 22- « 7591 l 408,6 22-8 7592 o 17,7 2204 21 39 22-9 7455 0 l 286,3 22-9 7457 (') l l 17,7 22-9 7593 o l 286,3 I 22-9 7594 l 17,7 2204 29 10 22-3 7426 C) 17,7 2204 29 25 22-11 7478 C) 408,6 22-11 7479 l 408,6 22-11 7480 l 408,6 l \ 22-11 7481 l 408,6 22-11 7483 C) Il 17,7 22-11 7595 o l l 408,6 22-11 7596 O 17,7 2204 29 29 22-12 7487 286,3 \ 22-12 7488 o l l 286,3 I 22-12 7490 o Il 17,7 l 22-12 7597 l 286,3 l 22-12 7598 (') 17,7 2204 29 35 22-14 7498 o l 408,6 22-14 7499 Il l 408,6 22-14 7518 O I l 17,7 22-14 7599 o 408,6 30 . 10 . 89 Official Journal of the European Communities No L 316/23 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM H Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C) l 17,7 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o o 286,3 17,7 286,3 17,7 (') °/o vol/hl O hi No L 316/24 Official Journal of the European Communities 30 . 10 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1701 11 10 1701 11 90 1701 12 10 1701 12 90 625,4 625,4 625,4 625,4 625,4 625,4 625,4 625,4 750,0 750,0 750,0  100 kg of dry matter  750,0 750,0 750,0  °/o sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-1C 17-10 17-7 17-11 17-11 17-11 17-12 17-1C 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) O O O o o o C) o C) o o o o o o 7,500 7,500 7,500  100 ke of dry matter  750,0 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59  °/o sucrose content and 100 kg net  7,500 7,500 7,500 7,500 7,500 7,500 7,500  100 kg of dry matter  750,0  °/o sucrose content and 100 kg net  7,500 7,500 7,500 30. 10 . 89 Official Journal of the European Communities No L 316/25 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3. 1970, p. 1 ) in the case of exports. No L 316/26 Official Journal of the European Communities 30. 10. 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I 1 J DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 100 kg  5 917,1 0403 10 53 l I 6 637,5 0403 10 59 \ I 9 439,4 0403 10 91 I I 737,0 0403 10 93 I I l 984,7 0403 10 99 I I 1 496,1 0403 90 71 I I 5 917,1 0403 90 73 \ l I 6 637,5 0403 90 79 \ I 9 439,4 0403 90 91 l I 737,0 0403 90 93 I I 984,7 0403 90 99 \ l I 1 496,1 1517 10 10 I \ I 1 534,0 1517 90 10 I I 1 534,0 1704 10 11 I I , l l ,) 1704 10 19 I l l  1704 10 91 I l I 503,5 1704 10 99 \ I 503,5 1704 90 51 17-1 \ 1704 90 55 17-4 * l 1704 90 61 17-4 * l 1704 90 65 17-4 «  l 1704 90 71 17-4 * l 1704 90 75 17-1 * \ 1704 90 81 17-2 17-2 * 7632 I 1704 90 99 17-3 17-3 * 7632 I 1806 20 10 18-1 * \ 1806 20 30 18-1 * l 1806 20 50 18-1 l 1806 20 70 18-1 l 1806 20 90 18-2 * l l 1806 31 00 18-1 «- l \ 1 1806 32 10 18-4 Sf. l L 1806 32 90 18-4 * IlI 1806 90 11 18-4 * 1806 90 19 18-1 * 1806 90 31 18-1 \ I 30 . 10. 89 Official Journal of the European Communities No L 316/27 Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 7633 7634 590,6 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 290544 11 760,5 1 021,1 1 661,6 .1 483,4 2 458,1 6585 7585 6586 7586 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642 627,8 No L 316/28 Official Journal of the European Communities 30. 10 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  I 2905 44 19 I \ 607,5 l 2905 44 91 I \ I  2905 44 99 \ 864,0 3505 10 10 \ I  3505 10 90 l I  3823 60 11 l I I  3823 60 19 \ l 607,5 3823 60 91 l I  l 3823 60 99 \ \ \ 864,0 _ l 7001 l   \ 7002 I   \ 7003 I   \ 7004 \ 627,8  \ 7005 \   7006 l   7007 I   , 7008 I 524,0  \ 7009 I 713,0 __ \ 7010 I  __ \ 7011 I   l 7012 I   \ 7013 I 621,0  7015 \   l 7016 I l   l 7017 I 590,6  l 7020 I 828,4  7021 l 990,4  l 7022 l 1 132,2 l  7023 l 1 267,2  \ 7024 \ 1 456,2  7025 913,6 l  Il 7026 | 1 075,6  l 7.027 | I 1 217,4  7028 1 352,4  7029 l 1 541,4 l  Il 7030 1 010,6 l  7031 1 172,6  7032 l 1 314,4  Il 7033 1 449,4  7035 i 1 115,2 l  l 7036 \ l 1 277,2  Il 7037 \ \ 1 419,0  7040 l \ 2 485,2  7041 2 647,2 l  II 7042 2 789,0 30 . 10 . 89 Official Journal of the European Communities No L 316/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain P » United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   I 7043 \ 2 924,0  I 7044 3 113,0  I 7045 I 2 570,4  7046 I 2 732,4  I 7047 \ 2 874,2  l 7048 l 3 009,2  I 7049 I 3 198,2  \ ; 7050 I 2 667,4  \ 7051 I 2 829,4  I 7052 I 2 971,2  \ 7053 I 3 106,2  I 7055 I 2 772,0  \ 7056 I I V 2 934,0  I 7057 I 3 075,8  I 7060 4*437,9  I 7061 I 4 599,9 -l 7062 l \ 4 741,7  I 7063 \ 4 876,7  \ 7064 l 5 065,7  I 7065 \ 4 523,1  \ 7066 I 4 685,1  \ 7067 \ 4 826,9  I 7068 I 4 961,9  \ 7069 \ 5 150,9  l 7070 I 4 620,1  7071 l 4 782,1  7072 l 4 923,9  l 7073 I 5 058,9  7075 l 4 724,7  7076 \ 4 886,7  Il 7077 I 5 028,5  l 7080 l 8 639,0  7081 8 801,0  7082 8 942,8  Il 7083 \ 9077,8  7084 \ 9 266,8  Il 7085 8 724,2  Il 7086 \ 8 886,2  7087 Il\ 9 028,0  Il 7088 9163,0  7090 Il 8 821,2  7091 \ 8 983,2  Il 7092 Il\ 9 125,0  . Il 7095 8 925,8  7096 9 087,8 No L 316/30 Official Journal of the European Communities 30 . 10 . 89 GN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ 1 I \ \  100 kg  I  I 7100   \ 7101 (')   \ 7102 (1) l 610,6  \ 7103 \ l 745,6  \ 7104 (1 ) 934,6  l 7105 C) l   \ 7106 o 554,0  l 7107 (') 695,8  7108 C) \ 830,8  \ 7109 1 019,8  \ 7110 (1 ) \   l 7111 C) 651,0  \ 7112 o \ 792,8  \ 7113 C) 927,8  \ 7115 o 593,6  7116 o 755,6   \ 7117 C) 897,4  l 7120 0) 1 135,2  \ 7121 (1 ) 1 297,2  \ 7122 e&gt; 1 439,0  l 7123 e&gt; l 1 574,0  l 7124 C) 1 763,0  7125 C) 1 220,4  7126 C) ' 1 382,4  7127 &lt;i) 1 524,2  7128 C) l 1 659,2  7129 C) 1 848,2  7130 (1) 1 317,4  II 7131 o \ 1 479,4  7132 (9 1 621,2  7133 C) 1 756,2  Il 7135 C) 1 422,0  7136 C) 1 584,0  7137 1 725,8  7140 0) 2 792,0  Il 7141 C) 2 954,0  7142 o 3 095,8  Il 7143 o \ 3 230,8  7144 (1 ) 3 419,8 7145 C) 2 877,2  7146 3 039,2  Il 7147 l 3 181,0  Il 7148 \ 3 316,0  7149 o 3 505,0  II 7150 C) 2 974,2 30 . 10 . 89 Official Journal of the European Communities No L 316/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg  _ I 7151 O 3 136,2  \ 7152 (') I 3 278,0  I 7153 C) 3 413,0  I 7155 C) 3 078,8  I 7156 e&gt; 3 240,8  \ 7157 o I 3 382,6  \ 7160 o 4 744,7  I 7161 o 4 906,7  7162 0 5 048,5  7163 0 ; 5 183,5  I 7164 C) 5 372,5  I 7165 C) 4 829,9  \ 7166 o I 4 991,9  \ 7167 o 5 133,7  7168 o 5 268,7  \ 7169 C) 5 457,7  7170 o 4 926,9  I 7171 C) 5 088,9  I 7172 C) 5 230,7  I 7173 o 5 365,7  7175 o 5 031,5  7176 C) 5 193,5  I 7177 o 5 335,3  7180 e&gt; 8 945,8  \ 7181 o I 9 107,8  7182 C) 9 249,6  \ 7183 o 9 384,6  I 7185 o 9 031,0  I 7186 o I 9 193,0  I 7187 C) 9 334,8  I 7188 e&gt; 9 469,8  \ 7190  C) 9 128,0  I 7191 O 9 290,0  \ 7192 C) 9 431,8  \ 7195 C) 9 232,6  7196 o 9394,6  II 7200 C) 1 327,5  I 7201 C) 1 489,5  Il 7202 e&gt; 1 631,3  7203 C) 1 766,3  Il 7204 C) 1 955,3  Il 7205 0 1 412,7  II 7206 o 1 574,7  Il 7207 o 1 716,5  || 7208 C) 1 851,5 No L 316/32 Official Journal of the European Communities 30 . 10. 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fi Spain Pia United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc l  100 kg  I  7209 (1 ) 2 040,5  \ 7210 C) 1 509,7  \ 7211 0) 1 671,7  7212 (1 ) 1 813,5  \ 7213 1 948,5  l 7215 (I) 1 614,3  \ 7216 I 1 776,3  l 7217 (') 1 918,1  7220 C) \ 1 718,9   7221 C) I 1 880,9 \  \ 7260 0) 5 587,8  7261 C) 5 749,8  7262 o 5 891,6 .  7263 o I 6 026,6 '  7264 o 6 215,6  7265 C) 5 673,0  7266 O 5 835,0  7267 C) 5 976,8  7268 6 111,8  7269 o 6 300,8  \ 7270 o 5 770,0  l 7271 O 5 932,0  7272 0) 6 073,8 l  \ 7273 ( l) 6 208,8  7275 5 874,6  7276 o 6 036,6  7280 o 5 979,2  7300 C) 2 124,0  7301 0) 2 286,0  Il 7302 C) 2 427,8  7303 o L 2 562,8  7304 \ 2 751,8  Il 7305 0) I 2 209,2  7306 (') 2 371,2  7307 2 513,0  7308 0) 2 648,0  . Il 7309 2 837,0  Il 7310 (1) 2 306,2  7311 \ 2 468,2  7312 II 2 610,0  \ 7313 ( 1 ) 2 745,0  7315 O \ 2 410,8  LI 7316 C) 2 572,8  \ 7317 o 2 714,6  II 7320 O 2 515,4 30 . 10 . 89 Official Journal of the European Communities No L 316/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \ \  100 kg   \ 7321 o 2 677,4  7360 5 674,3  \ 7361 C) 5 836,3  \ 7362 0 5 978,1  \ 7363 6 113,1  7364 o I 6 302,1  l 7365 o 5759,5  \ 7366 (1 ) 5 921,5  7367 6063,3  l 7368 0) 6 198,3  7369 (1) 6387,3  \ 7370 (l) I 5 856,5  7371 \ ¢ 6 018,5  I 7372 C) 6 160,3  l 7373 0 6295,3  7375 0 5 961,1  \ 7376 (9 6 123,1  l 7380 (l) 6 065,7  \ 7400 0) 2 854,1  I 7401 3 016,1  \ 7402 3 157,9  \ 7403 o 3 292,9  7404 0 3 481,9  7405 (') 2 939,3  7406 C) 3 101,3  7407 3 243,1 7408 o I 3 378,1  7409 o 3 567,1  Il 7410 o 3 036,3  7411 0) 3 198,3  7412 C) 3 340,1  7413 O 3 475,1  7415 o 3 140,9  7416 o 3 302,9  7417 (1) 3444,7  7420 3 245,5  \\ 7421 3 407,5  li 7460 \ 5 753,5  li 7461 (1 )l 5 915,5  II 7462 ( 1 ) 6 057,3  7463 (1 ) 6 192,3  7464 0) l 6 381,3  7465 0) 5 838,7  7466 0) l 6 000,7  7467 C) I 6 142,5 No L 316/34 Official Journal of the European Communities 30 . 10 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   I 7468 C) 6 277,5  I 7470 l 5 935,7  I 7471 0) 6 097,7  I 7472 6 239,5  \ 7475 6 040,3  I 7476 6 202,3  l 7500 (') 4 181,6 l  I 7501 0) 4 343,6  \ 7502 4 485,4  l 7503 (1) 4 620,4  I 7504 4 809,4  l 7505 C) 4 266,8  I 7506 o 4 428,8  I 7507 0 4570,6  I 7508 4 705,6  I 7509 C) 4 894,6  \ 7510 C) 4 363,8  I 7511 I 4 525,8  l 7512 e&gt; 4 667,6  \ 7513 o 4 802,6  \ 7515 C) \ 4 468,4  l 7516 C) 4 630,4  \ 7517 o 4 772,2  7520 C) 4 573,0  l 7521 C) 4735,0  l 7560 C) 5 897,6 l  7561 6 059,6  l 7562 \ 6 201,4  \ 7563 \ 6 336,4  7564 C) 6 525,4 \  - 7565 C) 5 982,8  - 7566 C) 6 144,8  . 7567 C) 6 286,6  . \ 7568 6 421,6  . 7570 o 6 079,8  . 7571 | al 6 241,8  - 7572 C) 6 383,6  - Il 7575 (1 )\ 6 184,4  . 7576 C) I 6 346,4  . Il 7600 (1 ) 5 785,5  . Il 7601 C) 5 947,5 7602 o 6 089,3 Il 7603 e&gt; \ 6 224,3 7604 o 6 413,3 l  I 7605 C) 5 870,7 30.-10 . 89 Official Journal of the European Communities No L 316/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ \  100 kg   7606 6 032,7  7607 o 6 174,5  I 7608 0) 6 309,5  7609 \ 6 498,5  7610 (1 ) 5 967,7  7611 o 6 129,7  I 7612 (1) \ 6 271,5  7613 6 406,5  7615 6 072,3   7616 \ 6 234,3  7617 o 6 376,1  7620 o 6 176,9  7621 6 338,9  7700 o 6 417,2  7701 6 579,2  7702 6 721,0  7703 o 6 856,0  7704 0 7 045,0  \ 7705 (1) 6 502,4  7706 6 664,4  \ 7707 0 6 806,2  \ 7708 C) \ 6 941,2  \ 7710 6 599,4 -l \ 7711 o 6 761,4  I 77 12 6 903,2  I 7715 I 6 704,0  \ 7716 C) 6 866,0  \ 7720 6 442,8  7721 C) t 6604,8  7722 6 746,6  I 7723 0) 6 881,6  - 7725 C) 6 528,0  II 7726 I. 6 690,0  II 7727 /1\ 6 831,8  Il 7728 0) 6 966,8  7730 (1 ) 6 625,0  \ 7731 6 787,0  7732 (') 6 928,8  7735 C) \ 6 729,6  Il 7736 6 891,6  || 7740 I 8283,6  7741 o 8 445,6  7742 C) l 8 587,4 . ¢  7745 l 8 368,8  7746 8 530,8 No L 316/36 Official Journal of the European Communities 30. 10. 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ l  100 kg  I  \ 7747 0) 8 672,6  \ 7750 o 8 465,8  l 7751 0 8 627,8  l 7760 10 124,4  I 7761 0) 10 286,4  \ 7762 e&gt; 10 428,2   7765 I 10 209,6  I 7766 0) 10 371,6  I 7770 0 10 306,6  \ 7771 o 10 468,6  7780 11 965,2  \ 7781 0 12 127,2  I 7785 o 12 050,4  \ 7786 e) 12 212,4  7800 I   I 7801 I 553,4  7810 I 12 307,7 ' 7811 I 12 469,7  l 7812 I 12 611,5  \ 7815 12 392,9  \ 7816 I 12 554,9  7817 \ 12 696,7  \ 7820 l 1 219,8  \ 7821 I 1 381,8  Il 7830 \ 12 489,9  \ 7831 12 651,9  7840 I 2 876,6  || 7841 II 3 038,6  7860 4 829,3  Il 7861 4 991,3 l  7900 C) 698,2  Il 7901 o 860,2  Il 7910 o , 12 614,5  II 7911 C) 12 776,5 \  7912 0 12 918,3  Il 7915 C). 12 699,7  l.\ 7916 o 12 861,7  7917 C) 13 003,5  li 7920 o L 1 526,6  II 7921 C) \ 1 688,6  II 7930 0 12 796,7 .  II 7931 o 12 958,7  7940 (l) 3 183,4  \ 7941 0 l 3 345,4  7960 C) I ' 5 136,1 30. 10 . 89 Official Journal of the European Communities No L 316/37 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I l  100 kg   I 7961 o 5 298,1 Amounts to be deducted 51xx I 144,8  I 52xx \ 306,1  I 53xx 489,8  I 54xx \ 658,1  II 5 5xx l 964,2  II 56xx 1 432,8  II 57Ox l 2 195,7  II 571x \ 2 195,7  II 572x \ 3 041,1  II 573x 3 041,1  II 574x 3 909,9  575x \ 3 909,9  II 576x 4 778,8  II 577x \ 4 778,8  1 578x \ 5 647,7  I 59xx 144,8 Amounts to be deducted _ 61xx \ 104,9 T ­ I 62xx l 221,6  I 63xx l 354,6  \ 64xx l 476,5  \ 65xx \ 698,2 \ 66xx l 1 037,5 I 670x l 1 589,9 \ 671x \ 1 589,9 . \ 672x 2 201,9 ¢ II 673x 2 201,9 II 674x 2 831,0  \ 675x II 2 831,0  Il 676x 3 460,2 Il 677x 3 460,2 || 678x 4 089,3  || 69xx II 104,9 No L 316/38 Official Journal of the European Communities 30 . 10 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoelucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1.7 . 1989, p. 46) without prejudice to any later modification of the TARIC. A ®; For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that oi galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 30. 10. 89 Official Journal of the European Communities No L 316/39 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spun PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 - 100 kg  5 083,1 5 083,1 3 559,0 5 628,1 4 104,0 4 104,0 5 591,4 4 067,3 4 067,3 2 152,2 2 152,2 628,0 2 625,6 1 101,5 1 101,5 1510 00 10 1510 00 90 No L 316/40 Official Journal of the European Communities 30 . 10 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ - Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector -  -  1,063 1,098 1,025 1,107 1,107 1,063 1,098 1,107 1,098 1,107 1,066   -  1,241 1,241 1,070 1,070 1,161 1,035 1,241 1,070: 1,241 1,070 1,158  0,960 0,960 0,969 0,969 0,990 0,960 0,969 0,960 0,969 1,014 1,014 ANNEX III Conversion rates used to fix die monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,85914 61,3678 55,2545 48,2869 Dkr 0,528763 11,3492 10,2187 8,93007 DM 0,138622 2,97534 2,67895 2,34113 FF 0,464919 9,97889 8,98483 7,85183 F1 0,156191 3,35244 3,01849 2,63785 £ Irl 0,0517450 1,11064  0,873900 £ 0,0465900  0,900382 0,786844 Lit  2 146,37 1 932,56 1 688,86 Dr 12,2751 263,469 237,223 207,309 Esc 11,7001 251,129 226,112 197,599 Pta 8,71458 187,047 168,414 147,177